

 S2765 ENR: RBIC Advisers Relief Act of 2018
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



One Hundred Fifteenth Congress of the United States of America2d SessionBegun and held at the City of Washington on Wednesday, the third day of January, two thousand and
			 eighteenS. 2765IN THE SENATE OF THE UNITED STATESAN ACTTo amend the Investment Advisers Act of 1940 to exempt investment advisers who solely advise
 certain rural business investment companies, and for other purposes.1.Short titleThis Act may be cited as the RBIC Advisers Relief Act of 2018.2.Advisers of RBICsSection 203 of the Investment Advisers Act of 1940 (15 U.S.C. 80b–3(b)) is amended—(1)in subsection (b)—(A)in paragraph (6)(B)—(i)by adjusting the margins accordingly; and(ii)by striking the period at the end and inserting a semicolon;(B)in paragraph (7)(C), by striking the period at the end and inserting ; or; and(C)by adding at the end the following:(8)any investment adviser, other than an entity that has elected to be regulated or is regulated as a business development company pursuant to section 54 of the Investment Company Act of 1940 (15 U.S.C. 80a–53), who solely advises—(A)rural business investment companies (as defined in section 384A of the Consolidated Farm and Rural Development Act (7 U.S.C. 2009cc)); or(B)companies that have submitted to the Secretary of Agriculture an application in accordance with section 384D(b) of the Consolidated Farm and Rural Development Act (7 U.S.C. 2009cc–3(b)) that—(i)have received from the Secretary of Agriculture a letter of conditions, which has not been revoked; or(ii)are affiliated with 1 or more rural business investment companies described in subparagraph (A).;(2)in subsection (l), by adding at the end the following:(3)Advisers of RBICsFor purposes of this subsection, a venture capital fund includes an entity described in subparagraph (A) or (B) of subsection (b)(8) (other than an entity that has elected to be regulated as a business development company pursuant to section 54 of the Investment Company Act of 1940 (15 U.S.C. 80a–53)).; and(3)in subsection (m), by adding at the end the following:(4)Advisers of RBICsFor purposes of this subsection, the assets under management of a private fund that is an entity described in subparagraph (A) or (B) of subsection (b)(8) (other than an entity that has elected to be regulated or is regulated as a business development company pursuant to section 54 of the Investment Company Act of 1940 (15 U.S.C. 80a–53)) shall be excluded from the limit set forth in paragraph (1)..3.Relationship to State lawSection 203A(b)(1) of the Investment Advisers Act of 1940 (15 U.S.C. 80b–3a(b)(1)) is amended—(1)in subparagraph (C), by striking the period at the end and inserting ; or; and(2)by adding at the end the following:(D)that is not registered under section 203 because that person is exempt from registration as provided in subsection (b)(8) of such section, or is a supervised person of such person..Speaker of the House of RepresentativesVice President of the United States and President of the Senate